TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 26, 2020



                                     NO. 03-19-00474-CV


     Martin Lara, Sr.; Martin Lara, Jr.; and Coast to Coast Insurance Services, LLC,
                                       Appellants

                                                v.

 Streamline Insurance Services, LLC; and Streamline Insurance Services, Inc., Appellees




       APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
    AFFIRMED IN PART, REVERSED AND RENDERED IN PART, REMANDED --
                      OPINION BY JUSTICE TRIANA




This is an appeal from the district court’s order denying appellants’ motion to dismiss under the

Texas Citizens Participation Act (TCPA) signed by the trial court on June 27, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s order.   Therefore, the Court reverses in part the district court’s order denying

appellants’ TCPA motion to dismiss and render judgment dismissing Streamline’s claims against

the Laras for knowing participation in a breach of fiduciary duty and tortious interference with a

contract. The Court affirms the district court’s denial of the motion to dismiss the claims against
Coast to Coast. The Court remands the case to the trial court for further proceedings consistent

with this opinion. Appellee shall pay all costs relating to this appeal, both in this Court and in

the court below.